Mansfield, J. This was a suit to foreclose a mortgage. The answer alleged that the mortgage was executed under duress; but the finding of the chancellor was ag'ainst the defendants, and the relief sought by the complaint was granted. They have appealed. The decree recites that oral testimony was heard at the trial; and this was not brought into the record, either by bill of exceptions, or by reducing' it to writing and causing it to be filed as a part of the evidence. All the testimony not being' before us, we must, according to the practice of this court in such cases, presume that the finding made upon it is correct. And, as the appeal presents no question that can be determined without considering the sufficiency of the evidence to establish the defense relied upon, the judgment will be affirmed. Casteel v. Casteel, 38 Ark. 477 ; Hershy v. Berman, 45 Ark. 309 ; Lemay v. Johnson, 35 Ark. 230 ; Hershy v. Rogers, 45 Ark. 306.